UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 23, 2014 BANC OF CALIFORNIA, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-35522 04-3639825 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 18500 Von Karman Avenue, Suite 1100, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (949) 236-5211 N/A Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13-e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure Banc of California, Inc., a Maryland corporation (the “Company”), hereby furnishes the presentation attached hereto as Exhibit 99.1. The information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 7.01 of this Current Report on Form 8-K shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. Item 8.01. Other Events On April 23, 2014, the Company announced that Banc of California, National Association, a national banking association (the “Bank”) and a wholly owned subsidiary of the Company, had entered into a Purchase and Assumption Agreement, dated as of April 22, 2014, with Banco Popular North America (“BPOP”), pursuant to which the Bank agreed to acquire certain assets and assume certain liabilities associated with certain BPOP branches in California.A copy of the press release is attached hereto as Exhibit 99.2. Item 9.01. Financial Statements and Exhibits (d)Exhibits. Exhibit Number Description Investor Presentation, dated April 23, 2014. Press Release of Banc of California, Inc., dated April 23, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Banc of California, Inc. Date: April 23, 2014By:/s/Richard Herrin Name: Richard Herrin Title:Executive Vice President, Chief Aministrative Officer and Corporate Secretary 2 EXHIBIT INDEX Exhibit Number Description Investor Presentation, dated April 23, 2014. Press Release of Banc of California, Inc., dated April 23, 2014. 3
